  Case 5:19-cv-05101-TLB Document 2             Filed 05/24/19 Page 1 of 14 PageID #: 3




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

EDWIN A. PALMA DIAZ, Plaintiff

       v.                                                Case No.

VALDEZ TREE SERVICE, LLC and

FRANCISCO VALDEZ d/b/a
VALDEZ TREE SERVICE,

              Defendants


      COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES FOR
          VIOLATIONS OF THE FAIR LABOR STANDARDS ACT,
   ARKANSAS MINIMUM WAGE ACT, AND MISSOURI MINIMUM WAGE LAW



       Plaintiff Edwin A. Palma Diaz, by and through his attorney, Kevin De Liban, Legal Aid

of Arkansas, states the following in support of his Complaint against the Defendants Francisco

Valdez and Valdez Tree Service, LLC (collectively, “Defendants”):

                                    I. INTRODUCTION

       1.     Plaintiff brings this action to recover unpaid overtime wages under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., the Arkansas Minimum Wage Act

(“AMWA”), Ark. Code Ann. §§ 11-4-201 et seq., the Missouri Minimum Wage Law

(“MMWL”), Mo. Rev. Stat. §§ 290.500 et seq., as well as unpaid promised wages and unjust

enrichment under common law.

       2.     Plaintiff worked for Defendants from June 5, 2017 through August 5, 2017.

Throughout his employment for Defendants, Plaintiff performed work associated with

Defendants’ landscaping business. Although Plaintiff regularly worked approximately seventy-
  Case 5:19-cv-05101-TLB Document 2              Filed 05/24/19 Page 2 of 14 PageID #: 4



two (72) hours per week, Defendants failed to pay Plaintiff for all hours worked or any overtime

wages.

          3.   Defendants failed to compensate Plaintiff for worked performed throughout his

employment. Plaintiff now seeks his unpaid overtime wages, minimum wages, promised wages,

liquidated damages, pre-judgment and post-judgment interest, declaratory relief, and reasonable

attorney’s fees and costs.

                                         II. PARTIES

          4.   Plaintiff performed work for Defendants in Benton County, Arkansas as well as

other parts of Northwest Arkansas, Southwest Missouri, and Northeast Oklahoma throughout his

employment by Defendants.

          5.   Valdez Tree Service, LLC (“Valdez Tree Service”) is an Arkansas limited

liability corporation. Eugene T. Kelley is Valdez Tree Service’s appointed agent to receive

service of process at 303 West Walnut Street, Rogers, Arkansas 72756.

          6.   Valdez Tree Service is a landscaping business that offered various landscaping

services to private individuals and business facilities during Plaintiff’s employment, including

trimming of trees and bushes, dead wood removal, stump grinding, and clearing other natural

debris.

          7.   Upon information and belief, Francisco Valdez, doing business as Valdez Tree

Service, is the sole owner and member of Valdez Tree Service.

          8.   Upon information and belief, Francisco Valdez resides at 327 Pendergraft Road,

Noel, Missouri 64854.

          9.   Francisco Valdez acted as an agent for Valdez Tree Service at all times before and

during Plaintiff’s employment.



                                               2
  Case 5:19-cv-05101-TLB Document 2                 Filed 05/24/19 Page 3 of 14 PageID #: 5



       10.     On behalf of Defendants, Francisco Valdez hired and fired Plaintiff, set his pay

rate, pay schedule, work schedule, and job duties.

       11.     Upon information and belief, Defendants employed at least two employees and

had an annual gross volume of business done not less than five hundred thousand dollars

($500,000) during the year of Plaintiff’s employment.

       12.     Defendants routinely engaged in interstate commerce through the provision of

landscaping services in Arkansas, Missouri, and Oklahoma.

       13.     While acting as Defendants’ employee, Plaintiff engaged in interstate commerce

by providing Defendants’ landscaping services in Arkansas, Missouri, and Oklahoma and

moving the tools required to perform such services across state lines.

                               III. JURISDICTION AND VENUE

       14.     This Court has jurisdiction over the parties and subject matter pursuant to 28

U.S.C. § 1331 because the action presents federal questions.

       15.     This Court has supplemental jurisdiction over the state law claims alleged herein

because they are so related to claims in the action within such original jurisdiction that they form

part of the same case or controversy pursuant to 28 U.S.C. § 1367.

       16.     This Court has jurisdiction to issue declaratory and injunctive relief pursuant to 28

U.S.C. §§ 2201 and 2202.

       17.     Venue is proper in the Western District of Arkansas pursuant to 28 U.S.C. § 1391

because a substantial part of the events giving rise to the claims occurred in this judicial district.

                                  IV. STATEMENT OF FACTS

       18.     In early June 2017, Francisco Valdez and Plaintiff entered into an oral agreement

whereby Defendants agreed to pay Plaintiff to perform landscaping work for Defendants.



                                                   3
      Case 5:19-cv-05101-TLB Document 2           Filed 05/24/19 Page 4 of 14 PageID #: 6



         19.   Francisco Valdez offered to pay Plaintiff at a rate of seventeen dollars ($17.00)

per hour of work that Plaintiff performed for Defendants.

         20.   Francisco Valdez told Plaintiff that a typical workday would consist of eight (8)

hours of work, and Francisco Valdez told Plaintiff that the employees would be given a break for

lunch each day.

         21.   Francisco Valdez told Plaintiff that he would rarely be required to work more than

eight (8) hours per day.

         22.   Plaintiff accepted Defendants’ offer and performed work for them in reliance on

it.

         23.   As a condition of employment, Francisco Valdez required Plaintiff and other

employees to sign a written document stating that each employee would only be paid for eight

(8) hours of work per day, regardless of the actual number of hours the employee worked.

Plaintiff did not have the option to decline to sign this document.

         24.   Plaintiff began performing work for Defendants on June 5, 2017.

         25.   At the start of each workday, Defendants required Plaintiff to arrive at Francisco

Valdez’s residence in Noel, Missouri prior to 7:00 a.m.

         26.   Francisco Valdez’s residence served as the home office for Valdez Tree Service.

         27.   Plaintiff began performing work for Defendants at 7:00 a.m. on each workday

throughout his employment for Defendants.

         28.   During each workday, Plaintiff and his coworkers traveled to job sites to perform

work associated with Defendants’ landscaping business.




                                                 4
  Case 5:19-cv-05101-TLB Document 2              Filed 05/24/19 Page 5 of 14 PageID #: 7



       29.     Prior to leaving for the job sites, Defendants required Plaintiff and his coworkers

to prepare and load equipment at Francisco Valdez’s residence, including, but not limited to,

saws, gas, oil, trimmers, and handheld tools.

       30.     This equipment was manufactured outside of Missouri, Arkansas, and Oklahoma,

and the equipment was moved in the stream of commerce to Missouri, Arkansas, and Oklahoma

when acquired by Defendants.

       31.     This equipment was handled by Plaintiff and at least one other coworker during

each week of Plaintiff’s employment.

       32.     Throughout his employment, Plaintiff and his coworkers handled goods and

materials that were produced for and moved in interstate commerce, including saws, trimmers,

and other tools.

       33.     Defendants furnished all equipment, supplies, vehicles, and fuel used by Plaintiff

and his coworkers to perform their work.

       34.     Once the equipment was loaded into the vehicles by Plaintiff and his coworkers,

Defendants’ employees would depart for a job site.

       35.     From Francisco Valdez’s residence, Plaintiff and his coworkers traveled to job

sites specified by Francisco Valdez.

       36.     These job sites were primarily located in Northwest Arkansas and, on occasion,

Northeast Oklahoma and Southwest Missouri.

       37.     Plaintiff and at least two coworkers transported equipment and supplies to job

sites each day that they worked.

       38.     Upon arrival at the home or business of Defendants’ customers, Plaintiff and his

coworkers performed landscaping tasks including trimming of trees and bushes, topping, dead



                                                5
  Case 5:19-cv-05101-TLB Document 2               Filed 05/24/19 Page 6 of 14 PageID #: 8



wood removal, clearing small trees, stump grinding, and clearing other natural debris. The work

Plaintiff performed was not connected in any way to lumber mills or forestry activities.

       39.     Francisco Valdez would accompany Plaintiff and the other employees to each job

site, and Francisco Valdez instructed Plaintiff and the other employees what work was to be

performed at each site.

       40.     Plaintiff often performed work for Defendants at multiple job sites throughout the

day as directed by Francisco Valdez.

       41.     Francisco Valdez would not allow Plaintiff and the other employees to have

breaks during the workday. The employees were even required to perform work without taking a

lunch break.

       42.     After they finished performing work at the final job site each day, Plaintiff and his

coworkers returned to Francisco Valdez’s residence (and Defendants’ place of business) to

unload Defendants’ equipment.

       43.     During each workday, Defendants’ employees were required to work until 7:00

p.m. or later to finish unloading Defendants’ equipment.

       44.     Plaintiff finished performing work for Defendants at 7:00 p.m. or later each

workday of his employment for Defendants.

       45.     Plaintiff worked for six (6) days each workweek, Monday through Saturday,

throughout the period of Plaintiff’s employment for Defendants.

       46.     Throughout his employment for Defendants, Plaintiff performed approximately

twelve (12) hours of work during each workday.

       47.     Throughout his employment for Defendants, Plaintiff performed approximately

seventy-two (72) hours of work during each workweek.



                                                 6
  Case 5:19-cv-05101-TLB Document 2               Filed 05/24/19 Page 7 of 14 PageID #: 9



       48.     At the end of each workweek, Plaintiff received a paycheck from Francisco

Valdez. Each paycheck contained payment for work performed during the preceding week, and

the paychecks were given on the first Monday after each workweek that the work was

performed.

       49.     In each paycheck, Defendants paid Plaintiff for only forty-eight (48) hours of

work performed during that workweek. Defendants paid Plaintiff at a rate of seventeen dollars

($17) per hour for each of those forty-eight (48) hours.

       50.     Even though Plaintiff performed over eight (8) hours of work during each

workday, Defendants paid Plaintiff for only eight (8) hours of work per day during each week

that Plaintiff was employed by Defendants.

       51.     Defendants failed to pay overtime compensation for work performed by Plaintiff

in excess of forty (40) hours in a workweek for each week that Plaintiff was employed by

Defendants.

       52.     During each workweek of his employment for Defendants, Plaintiff performed

approximately thirty-two (32) hours of overtime work.

       53.     After each workweek of Plaintiff’s employment, Defendants failed to pay

Plaintiff any wages at all for approximately twenty-four (24) hours of the thirty-two (32) hours

of overtime work that Plaintiff performed for Defendants during that workweek.

       54.     After each workweek of Plaintiff’s employment, Defendants paid Plaintiff only

the standard rate of pay for eight (8) hours of the thirty-two (32) hours of overtime work,

depriving Plaintiff of the overtime rate owed.

       55.     After Plaintiff received his first week’s paycheck on or about June 12, 2017, he

notified Francisco Valdez that the paycheck did not contain payment for all hours worked by



                                                 7
 Case 5:19-cv-05101-TLB Document 2              Filed 05/24/19 Page 8 of 14 PageID #: 10



Plaintiff or overtime compensation for hours worked in excess of forty (40) hours that

workweek.

        56.    Even after being notified of the incorrect amount of Plaintiff’s payment,

Defendants refused to pay Plaintiff the proper amount of wages for worked performed by

Plaintiff.

        57.    Throughout the course of Plaintiff’s employment, Defendants had knowledge of

the legal requirements to pay employees for all hours worked as well as overtime compensation.

        58.    Because Defendants failed to pay proper wages to other employees in the past,

one former employee filed a lawsuit against Defendants in this Court on January 22, 2016. See

Cesar Hernandez v. Valdez Tree Service, LLC, et al., Case No. 5:16-cv-05016 (W.D. Ark.).

Defendants received notice of this lawsuit over a year before the beginning of Plaintiff’s

employment for Defendants.

        59.    Because Defendants had actual knowledge of the legal requirements to pay

employees for all hours worked as well as overtime compensation, Defendants willfully deprived

Plaintiff of his proper compensation for worked performed.

        60.    Plaintiff terminated his employment with Defendants after nine (9) total weeks of

employment.

        61.    Plaintiff terminated his employment with Defendants because Plaintiff was not

properly paid for all work that he performed.

        62.    Plaintiff’s final day of employment for Defendants was on August 5, 2017.

        63.    Based on information and belief, Plaintiff is presently owed overtime

compensation for a total of 288 hours. Of these 288 hours, Plaintiff has been paid his standard

rate for 72 hours and nothing for 216 hours.



                                                8
 Case 5:19-cv-05101-TLB Document 2                Filed 05/24/19 Page 9 of 14 PageID #: 11



        COUNT 1: VIOLATION OF THE FAIR LABOR STANDARDS ACT (FLSA)

          64.   Plaintiff hereby re-alleges and incorporates by reference each of the preceding

paragraphs as if fully set forth herein.

          65.   Defendants were an “employer” of Plaintiff as defined by the FLSA, 29 U.S.C. §

203(d).

          66.   Plaintiff was an “employee” of Defendants as defined by the FLSA, 29 U.S.C. §

203(e).

          67.   Throughout the course of Plaintiff’s employment, Defendants were an

“enterprise” as defined by the FLSA, 29 U.S.C. § 203(r)(1).

          68.   Throughout the course of Plaintiff’s employment, Defendants were an “enterprise

engaged in commerce or in the production of goods for commerce” as defined by the FLSA, 29

U.S.C. § 203(s)(1), because they: (a) had employees engaged in commerce or in the production

of goods for interstate commerce and/or had employees handling, selling, or otherwise working

on goods or materials that have been moved in or produced for interstate commerce by any

person; and (b) have had an annual gross volume of sales made or business done not less than

five hundred thousand dollars ($500,000).

          69.   The FLSA requires covered employers like Defendants to pay employees like

Plaintiff no less than one and one-half (1.5) times their regular rate of pay for all hours worked in

excess of forty (40) hours in a workweek pursuant to 29 U.S.C. § 207.

          70.   Plaintiff regularly worked more than forty (40) hours per week for Defendants,

but Defendants did not properly compensate Plaintiff for his overtime hours as required by the

FLSA.




                                                 9
Case 5:19-cv-05101-TLB Document 2                Filed 05/24/19 Page 10 of 14 PageID #: 12



       71.     By failing to pay Plaintiff his overtime wages for all hours of work, Defendants

violated 29 U.S.C. § 207.

       72.     Plaintiff seeks his unpaid overtime wages, an equal amount in liquidated

damages, and reasonable attorney’s fees and costs pursuant to 29 U.S.C. § 216(b).

    COUNT 2: VIOLATION OF THEARKANSAS MINIMUM WAGE ACT (AMWA)

       73.     Plaintiff hereby re-alleges and incorporates by reference each of the preceding

paragraphs as if fully set forth herein.

       74.     Defendants were an “employer” of Plaintiff as defined by the AMWA, Ark. Code

Ann. § 11-4-203(4).

       75.     Plaintiff was an “employee” of Defendants as defined by the AMWA, Ark. Code

Ann. § 11-4-203(3).

       76.     At all times relevant hereto, Defendants employed more than four (4) employees

within the meaning of Ark. Code Ann. § 11-4-203(4)(B).

       77.     Plaintiff performed work for Defendants in Arkansas throughout the course of

Plaintiff’s employment.

       78.     The AMWA requires covered employers like Defendants to pay employees like

Plaintiff no less than one and one-half (1.5) times their regular rate of pay for all hours worked in

excess of forty (40) hours in a workweek pursuant to Ark. Code Ann. § 11-4-211.

       79.     Plaintiff regularly worked more than forty (40) hours per week for Defendants,

but Defendants did not properly compensate Plaintiff for his overtime hours as required by the

AMWA.

       80.     By failing to pay Plaintiff’s overtime wages for work that he performed in

Arkansas, Defendants violated Ark. Code Ann. § 11-4-211.



                                                 10
Case 5:19-cv-05101-TLB Document 2                Filed 05/24/19 Page 11 of 14 PageID #: 13



       81.     Plaintiff seeks his unpaid overtime wages, an equal amount in liquidated damages

and reasonable attorney’s fees and costs pursuant to Ark. Code Ann. § 11-4-218(a).

    COUNT 3: VIOLATION OF THE MISSOURI MINIMUM WAGE LAW (MMWL)

       82.     Plaintiff hereby re-alleges and incorporates by reference each of the preceding

paragraphs as if fully set forth herein.

       83.     Defendants were an “employer” of Plaintiff as defined by the MMWL, Mo. Rev.

Stat. § 290.500(4).

       84.     Plaintiff was an “employee” of Defendants as defined by the MMWL, Mo. Rev.

Stat. § 290.500(3)

       85.     Plaintiff performed work for Defendants in Missouri during the course of

Plaintiff’s employment.

       86.     The MMWL requires covered employers like Defendants to pay employees like

Plaintiff no less than one and one-half (1.5) times their regular rate of pay for all hours worked in

excess of forty (40) hours in a workweek pursuant to Mo. Rev. Stat. § 290.505.

       87.     Plaintiff regularly worked more than forty (40) hours per week for Defendants,

but Defendants did not properly compensate Plaintiff for his overtime hours as required by the

MMWL.

       88.     By failing to pay Plaintiff’s overtime wages for work that he performed in

Missouri, Defendants violated Mo. Rev. Stat. § 290.505.

       89.     Plaintiff seeks his unpaid overtime wages, an equal amount in liquidated damages

and reasonable attorney’s fees and costs pursuant to Mo. Rev. Stat. § 290.527.

                             COUNT 4: BREACH OF CONTRACT




                                                 11
Case 5:19-cv-05101-TLB Document 2               Filed 05/24/19 Page 12 of 14 PageID #: 14



       90.     Plaintiff hereby re-alleges and incorporates by reference each of the preceding

paragraphs as if fully set forth herein.

       91.     Plaintiff entered into an oral contract with Defendants.

       92.     This contract required Plaintiff to perform work in exchange for wages promised

by Defendants.

       93.     Francisco Valdez acted as an agent for Valdez Tree Service at all times during

Plaintiff’s employment by Defendants.

       94.     Francisco Valdez promised wages in an amount of seventeen dollars ($17) per

hour of work performed by Plaintiff.

       95.     In reliance on Defendants’ promises, Plaintiff performed landscaping services and

other work obligations for Defendants under the oral contract.

       96.     Defendants failed to fulfill their obligations under the oral contract by not paying

Plaintiff wages for all hours worked.

       97.     Plaintiff sustained damages as a result of Defendants’ breach in the amount of his

unpaid promised wages.

                             COUNT 5: PROMISSORY ESTOPPEL

       98.     Plaintiff hereby re-alleges and incorporates by reference each of the preceding

paragraphs as if fully set forth herein.

       99.     Defendants entered into an oral contract with Plaintiff.

       100.    Plaintiff promised to perform landscaping services and other work for Defendants

in exchange for wages promised by Defendants.

       101.    Based on this promise, Defendants should have reasonably expected Plaintiff to

act in reliance thereon.



                                                12
Case 5:19-cv-05101-TLB Document 2                  Filed 05/24/19 Page 13 of 14 PageID #: 15



        102.    Plaintiff relied on Defendants’ promise to pay when he performed work for

Defendants.

        103.    Plaintiff relied on Defendants’ promise to his detriment.

        104.    It would be inequitable to allow Defendants to breach this contract without

compensating Plaintiff for the work that he performed, and injustice can only be avoided by

enforcement of the promise to pay made by Defendants.

                              COUNT 6: UNJUST ENRICHMENT

        105.    Plaintiff hereby re-alleges and incorporates by reference each of the preceding

paragraphs as if fully set forth herein.

        106.    By unlawfully receiving value from Plaintiff’s labor without providing

compensation for all hours worked, Defendants obtained substantial benefits and were thus

unjustly enriched at Plaintiff’s expense.

        107.    It would be inequitable for Defendants to retain said economic benefits from

Plaintiff’s labor without paying their full value to Plaintiff.

                                     JURY TRIAL DEMAND

Plaintiff hereby demands a jury trial as provided by Fed. R. Civ. P. 38. Plaintiff reserves the right

to amend this Complaint, including, but not limited to, additional counts and facts supportive of

compensatory damage claims as discovery develops.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

        A.      A declaratory judgment that the practices complained of herein are unlawful

under the FLSA, the AMWA, the MMWL, and common law.




                                                  13
Case 5:19-cv-05101-TLB Document 2                Filed 05/24/19 Page 14 of 14 PageID #: 16



       B.      An award of unpaid minimum and overtime wages due under the FLSA, the

AMWA, and the MMWL.

       C.      An award of liquidated damages as a result of Defendants’ failure to pay overtime

wages under the FLSA, the AMWA, and the MMWL.

       D.      A compensatory award in the amount of unpaid wages promised by Defendants.

       E.      An equitable award in the amount of Defendants’ unjust enrichment by Plaintiff.

       F.      An award of pre-judgment and post-judgment interest.

       G.      An award of costs and expenses associated with this action, together with

reasonable attorney’s fees.

       H.      All such other and further relief to which Plaintiff is entitled as this Court deems

just and proper.

       DATED: May 24, 2019                            Respectfully Submitted,

                                                      /s/ Kevin De Liban                 .
                                                      Kevin De Liban, Ark. Bar # 2012044
                                                      Legal Aid of Arkansas
                                                      310 Mid-Continent Plaza, Suite 420
                                                      West Memphis, AR 72301
                                                      (870) 972-9224 ext. 2206
                                                      (870) 732-6373 (fax)
                                                      kdeliban@arlegalaid.org




                                                14
